Appeal from a judgment of the Supreme Court at Special Term (Weiss, J.), entered January 16, 1981 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, for an order requiring respondents to upgrade petitioner’s civil service classification and for related relief. Since the facts, as recited in the petition itself, demonstrate that this proceeding was not commenced within the four-month period mandated by CPLR 217, the petition was properly dismissed. We reach no other issue. Judgment affirmed, without costs. Sweeney, J. P., Kane, Yesawich, Jr., and Levine, JJ., concur.